Citation Nr: 0610780	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.  

2.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision in which the 
RO denied the veteran's claim for a muscle disability of the 
hips and legs.  The veteran filed a notice of disagreement 
(NOD) in May 1997, and the RO issued a statement of the case 
(SOC) in June 1997.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 1998.

In August 1999, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.

In November 2004, the Board remanded these matters again to 
the RO for further action.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the September 2005 supplemental 
SOC (SSOC)) and returned these matters to the Board for 
further appellate consideration.  Based on the development of 
the appeal subsequent to the November 2004 remand, the Board 
has re-characterized the issues as reflected  on the title 
page.

As a final preliminary matter, the Board notes that, in the 
November 2004 remand, it was noted that medical evidence of 
record and statements made by the veteran appeared to reflect 
his assertion that service connection was warranted for a 
genitourinary dysfunction based on a September 2004 
statement.  The Board construed this evidence as raising an 
informal claim for entitlement to service connection for a 
genitourinary dysfunction.  However, it does not appear that 
the RO has yet to address this issue.  This matter is again 
referred and returned to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Complaints of hip pain were noted in service and 
thereafter, and probative medical opinion indicates that it 
was at least as likely as not that the veteran's currently 
diagnosed arthritis of the hips, shown by x-ray, with pain, 
is medically related to the documented treatment for 
complaints of hip pain and fatigue during service.

3.  Although complaints of bilateral leg problems were noted 
in service and thereafter, the preponderance of the competent 
medical evidence establishes that the veteran does not 
currently suffer from a bilateral legal disability that is 
medically related to service.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral arthritis of 
the hips are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  The criteria for service connection for bilateral leg 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.

Through a December 2002, December 2004, February 2005, and 
June 2005 notice letters, the March 1997 rating decision, a 
June 1997 SOC, and June 1999, December 2003, May 2004, and 
September 2005 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of each claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the December 2002, December 2004, 
February 2005, and June 2005 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  Collectively, in those letters, the 
RO notified the veteran of the evidence required to prove a 
claim for service connection.  The RO also explained the 
information and/or evidence required from him, including 
medical evidence showing a current diagnosis for a hip and/or 
leg disability, as well as evidence that establishes a 
plausible relationship between the claimed disabilities and 
service.  The RO asked the veteran to report about any 
additional evidence that he wanted VA to obtain for him.  The 
RO explained that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

As regards VA's notice requirements, the Board notes that, in 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to him (noted above), the Board 
finds that the veteran has, essentially, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, and on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the March 1997 rating decision on appeal; however, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, approximately three years after 
the March 1997 rating decision.  Moreover, the Board finds 
that, with respect to the matters herein decided, any delay 
in issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudications, in that the claims were fully developed 
and readjudicated after notice was provided.  

As indicated above, the March 1997 rating decision, the June 
1997 SOC, as well as June 1999, December 2003, May 2004, and 
September 2005 SSOCs notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to the claims.  Furthermore, 
in the December 2002, December 2004, February 2005, and June 
2005 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letter, rating decision, SOC, and SSOCs the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers-in 
addition to those identified below-from whom he wanted the 
RO to obtain records.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
obtaining recent VA treatment records.  The Board points out 
that the National Personnel Records Center (NPRC) informed 
the RO in July 2000 that it had sent all of the veteran's 
service medical records that it had to the RO in March 1997.  
The RO has made several unsuccessful attempts to locate these 
records; no further attempts in this regard are warranted.  
While the available service medical records (document the 
only the last six to seven years of the veteran's service, 
the Board finds (as explained below), that these records are 
sufficient to decide the matters on appeal.  Also, the 
veteran's private medical records are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to any of the claims herein decided that needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein grants the appellant's claim for 
service connection for bilateral hip disability and denies 
the appellant's claim for service connection for bilateral 
leg disability, no disability rating or effective date is now 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
medical treatment records.  The veteran has been afforded 
several VA examinations in connection with his claims,  the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claims on 
appeal that needs to be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.  

II.  Analysis

Service connection may be granted for a disability that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  Each disability for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

A..  Bilateral Hip Disability

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for a bilateral hip disability, diagnosed as 
arthritis as shown by x-ray, on a direct basis, are met.

Initially, the Board notes that the claims file contains no 
service medical records dating from 1965 through 1980.  
However, the service medical records dating from 1981 through 
1986 that are of record establish that the veteran suffered 
from hip pain and fatigue on many occasions; these records 
reflect no diagnosis of arthritis of the hips.

An April 1999 VA muscles examination culminated in an 
assessment of normal musculature, and an April 1999 VA 
examination culminated in an assessment of, inter alia, 
chronic strain of the hips.  X-rays in 1999 revealed no 
abnormalities.

A July 2003 VA examiner indicated that it was not likely that 
the veteran's hip symptoms and mild degenerative changes 
shown on x-ray were medically related to a foot condition; 
however, that examiner did not address the complaints of pain 
in service in the report, nor did the examiner comment as to 
whether the veteran's degenerative changes of the hips  were 
medically related to service.  

According to a June 2005 VA examination report, the examiner, 
after reviewing the claims file and specifically discussing 
the veteran's service medical records, opined that it was at 
least as likely than not that the veteran's currently 
diagnosed arthritis of the hips was related to the documented 
treatment for hip and leg pain during service.  The examiner 
noted that, according to a March 1986 service medical record, 
the veteran complained of pain and stiffness of the hips off 
and on for the last six to eight years.  The examiner also 
noted that, according to a February 1982 service treatment 
record, the veteran had soreness in both hips, occasionally 
brought on by anything.  A recent July 2005 VA x-ray study 
confirmed that the veteran had arthritis of the hips.

As explained in the September 2005 SSOC, the RO continued its 
denial of the veteran's claim for service connection for a 
bilateral hip disability.  Despite the findings of the July 
2005 VA examiner, the RO concluded that the service medical 
records were negative for a diagnosed disability of the hips.  
The RO cited to a VA x-ray study of the hips dated in June 
1985 as well as one in April 1999, which were both negative 
for abnormality.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Rather, the Board must consider the medical evidence of 
record, to include medical opinions.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Moreover, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The July 2005 VA examiner reported that the claims file had 
been reviewed before making the findings.  Based on the 
review of the record in the claims file as well as the 
examination of the veteran, the examiner concluded that it 
was more likely than not that the current bilateral hip 
arthritis, as shown by x-ray, was related to the treatment 
and complaints of hip pain during service.  The Board finds 
this evidence persuasive on the medical nexus question.  
Moreover, while the RO denied the claim based on earlier  x-
ray evidence cited to above, the Board finds that, as the 
July 2005 VA examiner reported that the claims file had been 
reviewed, the Board must assume that the July 2005 VA 
examiner had reviewed those x-ray studies prior to providing 
his opinion.  

The Board also notes the June 2005 statement reflects the 
only opinion, rendered by a physician, that directly 
addresses the question of a medical nexus between current 
bilateral hip disability and the complaints noted in service.  
While the physician's opinion is not definitive, it has been 
couched in language sufficient to permit the application of 
the reasonable doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  
1 Vet. App. at 53-56. 

In view of the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for arthritis of the hips 
are met.  

B.  Bilateral Leg Disability

Considering the claim for service connection for a bilateral 
leg disability in light of the above-noted legal authority, 
the Board finds that the claim must be denied the competent 
evidence establishes that the veteran does not currently have 
bilateral leg disability that is medically related to his 
military service.  
As noted above, the veteran's service medical records prior 
to 1980 are not associated with the claims file.  
Nevertheless, the service medical records that are associated 
with the claims file document the last six to seven years of 
the veteran's active duty service.   The service medical 
records during this time frame show that the veteran was 
treated for complaints of leg pain and fatigue.  

The post-service medical evidence  consisting of medical 
records of various private examiners reflects  treatment for 
complaints of leg pain; however, this evidence does not 
reflect any diagnosis, assessment or opinion medically 
relating any current bilateral legal disability, to include 
any muscle disability, as claimed, to military service.  

First, the Board notes that the medical record does not 
clearly establish that the veteran suffers from a current 
bilateral leg disability.  While, as indicated above, private 
records reflect treatment for complaints of pain, complaints 
of pain, without evidence of underlying pathology, does not 
constitute disability for which service connection may be 
granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

Neither 1999 VA examiner, nor the 2003 VA examiner diagnosed 
a specific leg disability (although the latter examination 
report reflects the veteran's leg complaints).  The Board 
notes, however, the June 2005 VA examiner diagnosed the 
veteran with bilateral calf muscle sprain-even though an 
electromyography (EMG) examination study was negative for 
abnormality.  To the extent that the June 2005 VA physician's 
assessment may constitute a valid diagnosis of bilateral leg 
disability, the Board notes, nonetheless, that the physician 
rendered a medical nexus opinion that weighs against the 
claim.  With respect to etiology, the physician commented 
that the bilateral calf muscle sprain was not evident until 
three years before the date of the examination, although the 
veteran was discharged from service nearly 20 years before.  
Therefore, the physician concluded that it was less likely 
than not related to military service.  

The Board finds that the June 2005 VA examiner's conclusion 
constitutes probative evidence on the question of medical 
nexus between current leg problems and service.  The examiner 
clearly based his opinion on medical examination of the 
veteran, as well as the veteran's documented medical history 
and assertions.  Significantly, this is the only medical 
opinion to directly address the question of medical nexus, 
and neither the veteran nor his representative has presented, 
identified, or alluded to any contrary medical opinion (i.e., 
one that establishes that the veteran has a current bilateral 
leg disability that is medically related to service).   

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  The Board does not doubt the 
sincerity of the veteran's belief that he has a bilateral leg 
disability as a result of his military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, she is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claims for service connection 
for a bilateral disability of the legs must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim for service connection for a bilateral leg 
disability, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for bilateral arthritis of the hips is 
granted.

Service connection for bilateral disability of the legs is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


